Title: General Orders, 23 April 1781
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Monday April 23d 1781.
                            Parole 
                            Countersigns 
                        
                        Major Gibbs having been in the late arrangement of the Army appointed to, and having joined the second
                            Massachusetts Regiment the Commander in Chief takes occasion to express his Approbation of his Conduct while in the
                            command of his Corps of Guards and to return him thanks for his very particular attention to the several Duties incident
                            to that Station.
                    